Citation Nr: 1744502	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to June 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  He contends that it began during service or, in the alternative, was caused or aggravated by his gastroesophageal reflux disease (GERD).  While delay is regrettable, further development is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's service treatment records are silent for a diagnosis of sleep apnea.  However, he has submitted buddy statements from family and friends who attest to certain symptoms they witnessed during and after service, e.g. snoring, nasal congestion, trouble sleeping, etc.  

In April 2016, the Veteran was diagnosed with mild obstructive sleep apnea by Dr. S. via polysomnogram.  Dr. S. provided a positive nexus opinion based solely on the medical history as related by the Veteran and that she did not have access to his service treatment records.  

The Veteran's service treatment records spanning some 20 years are associated with the claims file and are relevant to determining causal nexus in this case.  Therefore, a VA examination and opinion, based on a comprehensive review of the claims file including service treatment records, would be particularly helpful in this case.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify all medical treatment received for sleep apnea.  Obtain any relevant, outstanding VA and private treatment records identified, to include any treatment records from Dr. S.

2.  Obtain a VA medical opinion as to the etiology of the Veteran's current sleep apnea from a qualified medical professional.  The need for physical examination is left to the discretion of the VA examiner.  The examiner must, however, review the entire claims folder and a copy of this Remand.  The examiner is to address the following:

a) Is it at least as likely as not (at least a 50 percent or greater probability) that the Veteran's sleep apnea either began in or is otherwise related to service?

b) Is it at least as likely as not that the Veteran's obstructive sleep apnea was caused by or aggravated by any of his service-connected disabilities, and in particular service-connected GERD?
The examiner should note that this question requires two opinions:  one for proximate causation and a second for aggravation.

The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the service-connected disability.

A complete rationale must be provided for all opinions expressed.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.  The examiner is to address the April 2016 private medical nexus opinion provided by Dr. S.  

If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




